DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges receipt of Preliminary Amendment filed on 06/11/2014 prior to examination. Claims 1-41 of the original claims have been amended and claim 42 has been canceled.

Priority
Applicant's claim for domestic priorities of a 371 of International Application PCT/SE2017/051205 as filled on December 04th, 2017 is acknowledged.

Information Disclosure Statement
The IDS received on 05/26/2020 and 08/11/2021 have been entered and references cited within carefully considered.
Drawings
The drawings are filled on 09/15/2011 are accepted. 

Claim Rejections - 35 USC § 112
Claims 1-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 17-18, “L” and “HE” should be defined.
Claim 12, line 18, “HE” should be defined.
Claim 18, line 17, “HE” should be defined.
Claim 25, lines 15-16, “L” and “HE” should be defined.

Allowable Subject Matter
Claims 1, 12, 18 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (1) Sun et al.  (US Pub. No.: 20170013470 A1) teaches ttechniques are described for wireless communication. One method of wireless communication includes receiving, at a first user equipment (UE), a first communication over a shared radio frequency spectrum band from a first base station. The first communication includes a pre-grant communication associated with a downlink transmission or a grant of uplink resources associated with an uplink transmission. The method further includes determining, based at least in part on receiving the first communication, whether a channel reservation signal is detected over the shared radio frequency spectrum band; and transmitting a second communication over the shared radio frequency spectrum band, to the first base station, based at least in part on the determining. The second communication includes an approval of the downlink .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DHARMESH J. PATEL
Examiner
Art Unit 2465


/DHARMESH PATEL/
Examiner, Art Unit 2465

	
/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465